Citation Nr: 0307979	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-14 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a compensable (i.e., higher than 0 percent) 
rating for residuals of an old healed fracture of the tibial 
plateau of the left knee, prior to April 3, 2002, and 
entitlement to a rating higher than 10 percent for this 
disorder as of that date.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston



INTRODUCTION

The veteran served on active duty from February 1983 to 
September 1993.  He has been represented throughout his 
appeal by the Disabled American Veterans.  

This case comes to the Board of Veterans Appeals (Board) from 
an October 1998 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  In 
that decision, the RO confirmed a noncompensable (i.e., 0 
percent) rating for the veteran's service-connected left knee 
disorder.  He then perfected a timely appeal of that 
decision.  The RO since has increased the rating for his left 
knee disorder to 10 percent-effective from April 3, 2002.  
So his current appeal is now for a compensable (i.e., higher 
than 0 percent) rating prior to April 3, 2002, and for a 
rating higher than 10 percent as of that date.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.

2.  The veteran's left knee disorder at issue, residual of an 
old healed fracture of the tibial plateau, is currently 
manifested by subjective complaints of pain; objective 
findings include a well-healed surgical scar, crepitus on 
flexion and extension, and a brace for instability.

3.  These symptoms cause moderate overall disability in the 
veteran's left knee; severe disablement is not shown.




CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the criteria 
have been met for a 20 percent rating, but no higher, for the 
veteran's service-connected residuals of the old healed 
fracture of the tibial plateau of his left knee.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5257, 
5259 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103. Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  For example, 
the discussions in the October 1998 rating decision, the 
April 2000 statement of the case, and the October 2002 
supplemental statement of the case informed the veteran of 
the information and evidence needed to substantiate the claim 
and complied with the VA's notification requirements.  
Additionally, in a March 2002 letter to the veteran, the RO 
informed him that it would obtain any VA or other Federal 
records that he identified.  The RO also told him that if 
there were private medical records, he needed to fill out a 
VA Form 21-4142, Authorization and Consent to Release 
Information to VA, so that VA could obtain those records.  
Those documents listed above, especially when considered 
collectively, provided the veteran with a specific 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the veteran of the 
applicable laws and regulations in the statement of the case 
and supplemental statement of the case.  And the basic 
requirements for establishing his entitlement to a higher 
rating have remained unchanged-despite the change in the law 
with respect to the preliminary duties to notify and assist.  
The Board finds, then, that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran was provided a VA examination in 
conjunction with his claim for a higher rating.  The Board 
has obtained the report of that examination.  Additionally, 
the RO attempted to obtain all relevant evidence identified 
by the veteran as to his service-connected disability.  The 
Board is not aware of any relevant evidence that has not been 
obtained.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required for this claim.  


II.  Governing Laws, Regulations, and Legal Analysis

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2002).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2002).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2002).  When, after careful 
consideration of all the evidence of record, a reasonable 
doubt arises regarding the degree of disability, such doubt 
shall be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2002).  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, it is the more 
recent evidence that is of primary concern because such 
evidence provides the most accurate picture of the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  The 
intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

In an October 2002 rating decision, the RO assigned a 
separate 10 percent rating under Diagnostic Code 5010 for 
arthritis of the left knee, with limited motion associated 
with instability, as a residual of the old healed fracture of 
the left tibial plateau.  Also, effective April 3, 2002, the 
noncompensable (i.e., 0 percent) rating for the old healed 
fracture of the tibial plateau of the left knee was increased 
to 10 percent under Diagnostic Codes 5257-5259.  So the 
veteran already has two separate ratings for his left knee.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (August 14, 1998).  After establishing his 
entitlement to service connection for the arthritis-with 
accompanying limitation of motion, he did not appeal either 
the initial rating or effective date assigned.  38 C.F.R. 
§ 20.200; Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) 
(increased rating issues are separate from service connection 
issues).  See also Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999) (indicating that when the veteran appeals the 
rating initially assigned for his disability, just after 
establishing his entitlement to service connection for it, VA 
must consider whether he is also entitled to a "staged" 
rating to compensate him for the times since filing his claim 
when his disability may have been more severe than at 
others).

The only issue currently before the Board, then, concerns 
whether the veteran is entitled to a compensable (i.e., 
higher than 0 percent) rating for the residuals of the old 
healed fracture of the tibial plateau of the left knee, prior 
to April 3, 2002, and whether he is entitled to a rating 
higher than 10 percent for this disorder as of that date.

The service medical records reflect that the veteran began 
experiencing problems with his left knee in May 1983; at that 
time he was diagnosed with chondromalacia of the patella.  He 
continued to receive clinical attention for left knee pain.  
In February 1993, the veteran sustained a displaced left 
lateral tibial plateau fracture; he underwent an open 
reduction and internal fixation of the left lateral tibial 
plateau fracture.  A medical evaluation board examination, 
conducted in March 1993, reported findings of a curvilinear 
scar on the lateral aspect of the left knee.  Active and 
passive range of motion in the left knee were from 0 to 90 
degrees.  No instability was noted.  The left knee was 
neurovascularly intact.  

On the occasion of the initial VA examination in February 
1994, the veteran reported that he injured his left knee 
while playing basketball; he underwent surgery for the repair 
of a fracture of the left knee.  He complained of occasional 
swelling of the left knee, with tingling over the left knee 
incision.  Examination revealed the presence of a scar over 
the lateral aspect of the distal left thigh and lateral 
aspect of the left knee, with laparoscopic scars about the 
left knee.  There was no instability to manual medial and 
lateral counter pressure.  Range of motion in the left knee 
was from 0 degrees to 112 degrees.  X-ray study of the left 
knee revealed a depressed fracture of the lateral tibial 
plateau that had been fixed by means of three intremedullary 
pins.  

Based upon the above clinical findings, a rating action in 
June 1994 established service connection for status post 
depressed fracture of the left lateral tibial plateau; a 10 
percent disability rating was assigned under diagnostic code 
5259.  

The veteran was afforded a VA examination in February 1998, 
at which time he complained of pain in the left knee; he also 
reported occasional locking of the knee.  The veteran also 
complained of weakness, stiffness and swelling in the left 
knee, but he denied any redness in that knee.  He did not 
report any episodes of dislocation.  No inflammatory 
arthritis was noted.  He walked erect, with no list, tilt or 
limp.  He was able to rise on his toes and heels easily.  
There was an 18.5 cm old healed non-tender, nonkeloid, 
inverted hockey-stick surgical scar of the lateral distal 
left thigh, left knee and left lateral proximal leg.  There 
was minimal fluid in both knees.  There was no instability of 
the left knee to manual medial and lateral counter pressure.  
X-ray study of the left knee was negative for any fracture or 
dislocations; two orthopedic screws were noted fixing an old 
healed fracture of the tibial plateau; there were no joint 
effusions.  In an addendum to the above examination, dated in 
October 1998, the VA examiner noted that range of motion in 
the left knee revealed extension of 0 degrees and flexion of 
102 degrees.  

Medical evidence of record dated from June 1999 through March 
2002, show that the veteran received ongoing clinical 
evaluation and treatment for several disabilities, including 
complaints of left knee pain.  These records show that the 
veteran was also diagnosed with traumatic arthritis of the 
left knee.  

Another VA examination was conducted in April 2002, at which 
time the veteran indicated that he had had increasing pain in 
the left knee.  He stated that walking aggravated the pain.  
He had no crutches, but he did have an aluminum cane.  He was 
also wearing bilateral VA issued Velcro knee braces.  The 
veteran reported working for the United States Postal 
Service, which he has been working for the past 7 years.  He 
had a 16.5cm healed surgical scar on the left lateral knee.  
Passive flexion and extension of the left knee produced 
cracking, crunching and popping sounds.  He walked erect 
slowly with no list, tilt or limp.  He rose on his toes and 
heels hesitantly slowly.  The circumference of the knees was 
44.0cm right and 42.4cm left.  Range of motion was 0 degrees 
in extension and flexion was to 87 degrees in the left knee.  
There was instability of the left knee to manual medial and 
lateral counter pressure.  Drawer sign was negative.  The 
pertinent diagnosis was mild degenerative arthritis, left 
knee with two metal screws in the proximal tibia of the left 
knee.  

In this regard, the Board notes that the veteran's left knee 
disorder is currently rated as 10 percent disabling under 
Diagnostic Codes 5257-5259.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  38 C.F.R. § 4.27.  The additional code 
is shown after the hyphen.  Id.  

As noted above, an October 2002 rating decision assigned a 
separate 10 percent rating under Diagnostic Code 5010 for 
arthritis of the left knee with associated limitation of 
motion (which is rated under Codes 5260 and 5261).  
Therefore, since the veteran did not appeal that decision, 
either concerning the rating or effective date assigned, the 
severity of his arthritis and limitation of motion is not 
currently at issue.  Rather, his appeal concerns the 
"other" impairment in his left knee due to his subluxation 
and instability, and the removal of cartilage, which also are 
a residual of the old healed fracture of the left tibial 
plateau.  And the severity of that impairment is determined 
by Codes 5257 and 5259.

Under Diagnostic Code 5257, a 10 percent rating is warranted 
when there is recurrent subluxation or lateral instability 
causing slight impairment in the knee.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
rating.  And the highest evaluation under Diagnostic Code 
5257, 30 percent, requires severe recurrent subluxation or 
lateral instability.

Under Diagnostic Code 5259, a 10 percent rating is the 
maximum assignable for removal of semilunar cartilage that is 
symptomatic.

Here, the veteran has continuously complained of pain in his 
left knee since his injury in service, with occasional 
locking and giving way (i.e., instability), which requires 
him to wear a knee brace for support.  With consideration of 
the provisions of 38 C.F.R. § 4.7, the Board concludes that a 
20 percent rating is warranted under Diagnostic Code 5257 
because he has moderate overall impairment in his knee when 
considering the aggregate affect of his symptoms.  This is 
evidenced by the results of his April 2002 VA examination 
when there were objective clinical indications of mild-to-
moderate symptoms in his left knee, including crepitus with 
flexion and extension and instability to manual medial and 
lateral counter pressure.  And although he did not have a 
limp, his movements were performed slowly and hesitantly.  He 
also had to use a cane for support and wears a VA-issued knee 
brace, too, further documenting the extent of the problems he 
has with instability in his left knee.  In light of these 
clinical findings, the Board concludes that an increase is 
warranted to 20 percent under Code 5257.

A rating higher than 20 percent is not warranted, however, as 
severe recurrent subluxation or lateral instability has not 
been demonstrated.  See 38 C.F.R. § 4.71, DC 5257.  The 
record contains no objective evidence of functional 
impairment beyond that contemplated by the assigned 20 
percent evaluation.  Moreover, the Board notes that the Court 
has held that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain on use or due to flare-
ups are not for application in regard to a rating under 
Diagnostic Code 5257, as here, which is not predicated on 
range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  And, again, bear in mind that the veteran already 
has a separate 10 percent rating for his arthritis (under 
Codes 5003-5010)-which, in turn, is rated on the basis of 
his limitation of motion (under Codes 5260 and 5261).  So he 
already is being compensated for that.  He cannot then 
receive additional compensation for this very same symptom 
because this, in turn, would violate VA's anti-pyramiding 
provision.  See Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing 38 C.F.R. § 4.14.

Lastly, since the veteran was entitled to a higher 20 percent 
rating for the old healed fracture of the tibial plateau of 
his left knee, both prior and subsequent to April 3, 2002, 
his appeal is granted in its entirety.  This in turn means 
the Board need not discuss further his entitlement to higher 
ratings before and as of that date because he has established 
his right to this rating retroactive to when he filed his 
current claim.




ORDER

A higher rating of 20 percent is granted under Code 5257 for 
the old healed fracture of the tibial plateau of the left 
knee, subject to the laws and regulations governing the 
payment of VA monetary benefits.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

